Title: From Alexander Hamilton to James McHenry, 14 June 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York June 14. 1799

I send you copies and extracts of letters from Colonels Taylor and Smith and from Major Willcocks. These shew that further advances of money will be speedily necessary and that there ought to be increased exertion in the business [of] the supplies.
It is my duty to observe that the dilatory and incomplete manner in which supplies are furnished, if not corrected, will quickly have an effect very disadvantageous and disreputable to the service. The Government will have the appearance in the eyes of the soldiery of want of means & of an indisposition to apply them. Either will lead to disrespect and discontent.
The accounts which I received promise a more rapid progress in the inlistment of men than was anticipated. It is probable that in several states the complement will be raised in two or three months. It will never answer to raise the men and suffer them to remain without cloathing arms or any other necessary equipment or supply. It should be reduced to certainty what can be done & if the supply is not likely to keep pace, it is best to arrest the recruiting; a measure however which if unavoidable will be very unfortunate and which it is not easy to suppose will be unavoidable if proper measures are pursued with diligence and energy.
The Pay of the men raised must also begin to be thought of. Men newly enlisted will look for punctuality and it is important that they should not be disappointed.
With great respect & esteem I have the honor to be   Sir Yr Hbe Servt
A H
